Citation Nr: 0033066	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-02 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, secondary to the service-
connected residuals of a gunshot wound of the left shoulder.

2.  Entitlement to service connection for degenerative 
arthritis of the acromioclavicular joint with probable 
rotator cuff disease, secondary to the service-connected 
residuals of a gunshot wound of the left shoulder.

3.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left shoulder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESSES AT HEARINGS ON APPEAL

Appellant and M. D.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran and M. D. testified at 
a personal hearing before a hearing officer at the RO in May 
1999.  In addition, the veteran testified at a 
videoconference hearing before the undersigned veterans law 
judge in August 2000.

At the videoconference hearing during the pendency of this 
appeal, additional issues were raised for service connection 
for degenerative disc disease of the cervical spine and 
degenerative arthritis of the acromioclavicular joint with 
probable rotator cuff disease as directly due to service.  
Also, the additional issue was raised for service connection 
for post-traumatic stress disorder.  These issues have not 
been adjudicated and are referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1. The veteran's left upper extremity is his minor or non-
dominant hand.

2.  The service-connected residuals of a gunshot wound to the 
left shoulder are manifested by severe disability to Muscle 
Group III.


CONCLUSIONS OF LAW

The criteria for a disability rating higher than 30 percent 
for residuals of a gunshot wound of the left shoulder are not 
met. 38  U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.47, 4.49-4.56, Diagnostic Code 5303 (1996); 38 C.F.R. 
§§ 4.40, 4.45, 4.55, 4.56 4.59, 4.73, Diagnostic Code 5303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Left Shoulder Gunshot Wound Residuals

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  In the determining the rating to be assigned 
for a particular service-connected disability, the entire 
recorded history, including the medical and industrial 
history, together with the report of the most current rating 
examination is review as a whole, and then compared to the 
criteria set forth in the VA Schedule for Rating 
Disabilities.  38 C.F.R. Part 4 (1999).  The Board must 
basically attempt to determine the extent to which a service-
connected disability adversely affects the veteran's ability 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (1999).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69 (1999).  The veteran has been shown by the 
record to be right handed.  Thus, his service-connected left 
shoulder disability impacts his nondominant or minor upper 
extremity.

The veteran's left shoulder disability involves damage to 
Muscle Group III, which involves the intrinsic muscles of the 
shoulder girdle: the pectoralis major I (clavicular) and the 
deltoid.  The functions of Muscle Group III include elevation 
and abduction of the arm to shoulder level, and acting with 
muscles of Group II in forward and backward swinging of the 
arm.  In rating a disability involving Muscle Group III of 
the nondominant shoulder, a maximum 30 percent rating is 
warranted for severe injury.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5303.

Some of the regulations pertaining to muscle injuries were 
revised, effective July 3, 1997, during the pendency of this 
appeal.  See 62 Fed. Reg. 30235-30240 (1997).  In particular, 
certain regulations which provide guidance as to assessing 
the severity of muscle injuries were revised.  Where the law 
or regulations change after a claim has been filed or 
reopened but before the administrative or judicial review 
process has been concluded, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The Board further notes, however, that the criteria 
provided in Diagnostic Code 5303 for evaluation of injury to 
Muscle Group III are essentially the same under both the old 
and new regulations.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (1999).  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(1999).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (1999).

The Board has considered the full history of the veteran's 
muscle injury.  The service medical records show that he 
received a through-and-through gunshot wound from a 30-
caliber machine gun to the left shoulder which penetrated the 
deltoid muscle.  In rating decision of November 1945, a 30 
percent rating was assigned for this injury, effective from 
October 1945.  A 30 percent rating has remained in effect 
since then and is protected because there is no evidence that 
such a rating was based on fraud.  See 38 C.F.R. § 3.951 
(1999).

The x-ray in February 1997 revealed mild arthritis of the 
left shoulder.  A MRI in May 1997 showed tendinitis of the 
left supraspinatus tendon with no evidence of a tear and 
sclerotic changes in the greater tuberosity of the left 
humerus.  The x-ray in October 1997 showed mild degenerative 
arthritis of the left acromioclavicular joint.  

At a VA examination in February 1998, the veteran reported 
that his shoulder and neck had deteriorated, with severe pain 
and less movement of his arm.  In was noted that the veteran 
was right-handed.  There was intact pinprick sensation in 
both upper extremities.  Muscle testing showed minimal 
weakness of the left shoulder.  There were two wounds on the 
left shoulder, one anterior and one posterior lateral, at the 
level of the humeral neck.  There was normal nerve function.  
On palpation, the veteran complained of tenderness of the 
acromioclavicular joint and above the greater tuberosity.  
The range of motion of the left shoulder was 90 degrees 
forward elevation, 90 degrees abduction, 60 degrees internal 
rotation, and 80 degrees external rotation.  There was 
crepitation of the shoulder with rotation.  X-ray reports 
from 1997 were reviewed.  The diagnoses were degenerative 
disc disease of the cervical spine at C5-6 with possible left 
arm reticulitis, degenerative arthritis of the 
acromioclavicular joint of the left shoulder, and rule out 
torn rotator cuff or degenerative changes of the rotator cuff 
of the left shoulder.

At a personal hearing before a hearing officer at the RO in 
May 1999, the veteran testified that when he suffered a 
gunshot wound to the left shoulder in April 1945, the rotator 
cuff was also affected by the injury.  According to the 
veteran, his condition had deteriorated over the years.  He 
testified that he could not move his arm like he used to and 
that the pain had traveled down to his elbow and he 
experienced tingling sensations to his fingers.  He was 
taking pain medication for the left shoulder disability.  He 
stated that his rotator cuff problem prevented him from 
raising his arm without pain, and that he could not reach his 
arm up above his shoulder.  The veteran testified that he was 
right-handed.  The veteran also testified that when the 
bullet struck him, it also injured his neck.  The veteran 
wore a brace at night on his upper left extremity to keep his 
left wrist straight.  He stated that he had had no injury to 
his left shoulder or neck since service.  The veteran's wife 
indicated that he had pain in his left shoulder at night and 
moaned, waking her up.

The veteran testified again at a videoconference hearing 
before the undersigned Veterans Law Judge in August 2000.  He 
testified that he could not live or move things with his left 
arm.  He also stated that he was unable to grasp things and 
wore a brace on his hand, which the VA doctors had given him 
about seven years earlier.  The veteran testified that he had 
pain in the arm and could not sleep.  He indicated that he 
was taking pain medications, which had recently been 
increased.  He stated that he could not lift his arm over his 
shoulder height and that he did everything with his right 
arm.  According to the veteran, he was an upholsterer before 
retiring and he could still work if it was not for the pain 
in his arm.  The veteran testified that he had had pain in 
his left shoulder ever since the injury in 1945.

After a careful review of the evidence of record, the Board 
finds that an increased evaluation for the left shoulder 
disability is not warranted.  The veteran is currently 
receiving the maximum amount provided by the Rating Schedule 
for damage to Muscle Group III of the nondominant shoulder 
and an increased schedular evaluation is not available under 
Diagnostic Code 5303.  

In addition, a rating in excess of 30 percent for the left 
shoulder disability is not warranted under any other 
diagnostic code.  The February 1998 VA examination report 
shows that range of motion of the left shoulder included 
abduction to 90 degrees.  Accordingly, the evidence does not 
show that a 40 percent rating is warranted under Diagnostic 
Code 5200 because the evidence does not show unfavorable 
ankylosis of scapulohumeral articulation with abduction 
limited to 25 degrees from the side.  

Additionally, the evidence does not show impairment of the 
left humerus involving fibrous union, nonunion, or loss of 
the head of the humerus.  Accordingly, a rating in excess of 
30 percent for the left shoulder disability is not warranted 
under Diagnostic Code 5202.

At the May 1999 hearing, the veteran indicated that his left 
shoulder disability had deteriorated over the years in that 
he could no longer move his arm as much as before, and the 
pain had become more severe.  However, there is no basis for 
a rating in excess of 30 percent based on limitation of 
motion due to pain or functional loss under the criteria of 
38 C.F.R. §§ 4.40, 4.45, or 4.59.  This is so because the 
veteran is presently receiving a rating which is the 
equivalent of the maximum schedular rating for limitation of 
motion of the arm under 38 C.F.R. § 4.71, Diagnostic Code 
5201 (1999).  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Additionally, the Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the veteran stated at the August 2000 videoconference 
hearing that he could still work if it was not for the pain 
in his arm.  Accordingly, consideration of an extraschedular 
rating has been expressly raised.  However, the record before 
the Board does not contain evidence of "exceptional or 
unusual" circumstances that would preclude the use of the 
regular Rating Schedule.  The evidence shows that the veteran 
retired from working as an upholsterer in 1990 at the age of 
65.  There is no evidence that he could no longer work at 
that time due to his left shoulder disability.  Accordingly, 
there is no evidence of marked interference with employment.  
Moreover, there is no evidence of frequent periods of 
hospitalization due to the left shoulder disability as to 
render impractical the application of the regular schedular 
standards.

ORDER

An increased rating for residuals of a gunshot wound of the 
left shoulder is denied.


REMAND

A VA examination report dated in October 1997 provides a 
medical opinion indicating that the veteran also injured his 
neck and back when he was shot in the shoulder in service in 
1945.  In addition, another VA examination report dated in 
February 1998 provides a medical opinion that the veteran's 
degenerative disc disease of the cervical spine at C5-6 could 
be a consequence of the injury in service, at that time.  

The Board finds that additional development is necessary in 
regard to the issue of entitlement to service connection for 
degenerative arthritis of the acromioclavicular joint with 
rotator cuff disease, secondary to the service-connected 
gunshot wound of the left shoulder.

The veteran noted on the February 1998 VA examination report 
that he had been treated at the VA Hospital in Long Beach for 
his shoulder and arm from 1946 to 1998, and for his neck in 
February 1998.  The evidence of record contains VA treatment 
records dated in September 1953, July 1974, and sporadic 
records of treatment from July 1995 to December 1998.  The 
Board notes that some of the requests for VA treatment 
records noted an incorrect claim number, with the last number 
a 2 instead of a 5.  Another request should be made for all 
of the veteran's VA treatment records, from 1946 to the 
present, noting the correct claim number.

The Board finds that another VA examination of the veteran's 
neck disorder is necessary, to include a medical opinion 
whether the service-connected left shoulder disability 
aggravates the neck disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all health care providers,  
VA or private, inpatient or outpatient, 
who may possess additional records of 
treatment pertinent to the claims being 
remanded.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of the 
treatment records. 

2.  Then, the RO should make arrangements 
for the veteran to have an examination of 
his cervical spine disorder and 
acromioclavicular joint disorder.  The 
veteran's claims file and a copy of this 
remand should be made available to the 
examiner to review.  The examiner is 
requested to note on the examination 
report whether such records were 
reviewed.  All pertinent tests and 
studies should be completed, and the 
results associated with the examination 
report.  The examiner is requested to 
provide a medical opinion as to whether 
there is any medical nexus between any 
current cervical spine disorder and the 
gunshot wound of the left shoulder.  In 
addition, the examiner is requested to 
provide a medical opinion as to whether 
the residuals of the gunshot wound of the 
left shoulder aggravate any cervical 
spine disorder.  The examiner is also 
requested to provide an opinion as to the 
etiology of the disorder involving the 
acromioclavicular joint and whether the 
residuals of the gunshot wound of the 
left shoulder have caused or aggravated 
arthritis of the acromioclavicular joint 
or caused or aggravated any left rotator 
cuff disability.

3.  Following completion of the above, 
the RO should review the claims file to 
ensure that all of the foregoing 
requested development has been completed. 

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issues on appeal, to 
include consideration of service 
connection based on aggravation of a 
nonservice-connected disorder by a 
service-connected disability under Allen.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board for further 
appellate consideration, if in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 



